NOT FOR PUBLICATION                         FILED
                         UNITED STATES COURT OF APPEALS                     SEP 23 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 MOHAMED POONJA, Trustee,                           No. 13-16196

             Plaintiff - Appellee,                  D.C. No. 4:12-cv-05905-CW

   v.
                                                    MEMORANDUM *
 TERI H. NGUYEN,

             Defendant - Appellant.

                       Appeal from the United States District Court
                           for the Northern District of California
                      Claudia Wilken, Senior District Judge, Presiding

                               Submitted September 16, 2015**
                                  San Francisco, California

Before: CHRISTEN and FRIEDLAND, Circuit Judges and LEMELLE,*** District
Judge.
        Mohamed Poonja, who is the chapter 7 trustee for First Financial Lender,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
initiated an adversary proceeding against Teri Nguyen, who is the President and

sole shareholder of First Financial. The adversary proceeding sought to recover an

allegedly fraudulent transfer. The bankruptcy court, following a trial, entered

judgment in favor of Poonja. We affirm.

      Even assuming that the district court erred in imposing a sanction, Nguyen

was not prejudiced and any error was thus harmless. Poonja’s statement of facts,

which the bankruptcy court adopted, was substantially similar to those submitted

by Nguyen. Moreover, the bankruptcy court’s sanction did not affect which

exhibits were admitted into evidence. See Ford v. Alfaro, 785 F.2d 835, 839-40

(9th Cir. 1986).

      Nguyen waived the issue of insolvency by stipulating to that effect on

multiple occasions in pretrial filings and in her trial brief. See CDN Inc. v. Kapes,

197 F.3d 1256, 1258-59 (9th Cir. 1999).

      Because Nguyen conceded the issue of the debtor’s insolvency, she could

not have suffered any prejudice from admission of Poonja’s expert’s report even if

that report had contained inadmissible hearsay, as the expert report was relevant

only to the issue of insolvency.

      Finally, the debtor received less than reasonably equivalent value in

exchange for the cancelled debt. The debtor was insolvent, so the value of

Nguyen’s equity interest in the debtor could not have been equivalent to the
transferred property.

      AFFIRMED.